DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9-11 and 13-14 is objected to because of the following informalities:  
Regarding claim 1, the recitation of “emission wavelength” in line 3 should be plural, that is, --emission wavelengths--.
Further regarding claim 1, the recitation of “developed color hue” in line 9 should be plural, that is, --developed color hues--.
Regarding claim 9, the recitation of “color hues” in line 5 lacks antecedent basis.
Further regarding claim 9, the recitation of “absorption wavelengths” in line 7 lacks antecedent basis.
Regarding claim 10, the recitation of “emission wavelength” in line 3 should be plural, that is, --emission wavelengths--.
Further regarding claim 10, the recitation of “developed color hue” in line 7 should be plural, that is, --developed color hues--.
Regarding claim 11, the recitation of “a scanning path” in line 1 should be plural, that is, --scanning paths--.
Regarding claim 13, the recitation of “the scanning” in line 1 lacks antecedent basis.
Regarding claim 14, the recitation of “a scanning path” in line 1 should be plural, that is, --scanning paths--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitations of “0.1 mm square” in line 2 and “3 mm square” in line 3 to indicate values to the spot diameter is unclear. Examiner will ignore the term “square”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 9-10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7 and 9 of U.S. Patent No. 10,919,329. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1, 2, 7 and 9 of US Patent ‘329 teach or make obvious all the limitations of claims 1, 2, 9 and 10 of the present application.
Present Application
US Patent ‘329
1.     A drawing and erasing apparatus comprising:
     a light source section that includes a plurality of laser elements different from each other in emission wavelengths;
     a multiplexer that multiplexes a plurality of types of laser light beams outputted from the plurality of laser elements;
     a scanner section that performs scanning with multiplexed light outputted from the multiplexer on a reversible recording medium including a plurality of recording layers, the plurality of recording layers being reversible and different from each other in developed color hues; and
     a controller that controls a main scanning speed and a sub-scanning speed of the scanner section to cause the 
2.     The drawing and erasing apparatus according to claim 1, further comprising a switching section that switches an optical system constituting the multiplexer when drawing to write information on the reversible recording medium is performed and when the erasure is performed.
9.     The drawing and erasing apparatus according to claim 1, wherein
     the reversible recording medium includes the plurality of recording layers containing reversible thermal color developing compositions and photothermal conversion materials,
     color hues to be developed by the reversible thermal color developing 
     absorption wavelengths of the photothermal conversion materials are different between the plurality of recording layers.
10.     An erasing method comprising:
     multiplexing laser light beams outputted from a plurality of laser elements different from each other in emission wavelengths; and
     performing, with multiplexed light, overlapping scanning of a predetermined region on a reversible recording medium including a plurality of recording layers, the plurality of recording layers being reversible and different from each other in developed color hue.

apparatus that performs one or both of writing and erasing of information with respect to a reversible recording medium including a plurality of recording portions including a reversible heat-sensitive color developing composition and a photothermal conversion agent, the reversible heat-sensitive color developing composition varying in developed-color tone for each of the recording portions, and the photothermal conversion agent varying in absorption wavelength for each of the recording portions in a near infrared region (700 nm to 2500 nm), the optical apparatus comprising: 
     a plurality of laser devices varying in emission wavelength in a near infrared region; 
multiplexes laser beams outputted from the plurality of laser devices; and 
     a scanner unit that scans a multiplexed light beam obtained by multiplexing by the optical system, on the reversible recording medium, 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to writing is set to be a color developing temperature or higher due to heat generation by the photothermal conversion agent, when performing writing with respect to the reversible recording medium, and 
     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to 
2.     The optical apparatus according to claim 1, further comprising a control mechanism that controls an energy density [W/cm2] on the reversible recording medium to have an energy density [W/cm2] on the reversible recording medium when erasing information written in the reversible recording medium is performed being smaller than an energy density [W/cm2] on the reversible recording medium when writing in the reversible recording medium is performed.
7.     The optical apparatus according to claim 2, wherein the control mechanism is a mechanism that performs focus adjustment of the multiplexed light beam.
9.     An irradiation method comprising:   
reversible recording medium including a plurality of recording portions including a reversible heat-sensitive color developing composition and a photothermal conversion agent, the reversible heat-sensitive color developing composition varying in developed-color tone for each of the recording portions, and the photothermal conversion agent varying in absorption wavelength for each of the recording portions in a near infrared region (700 nm to 2500 nm), 
     one or both of writing and erasing of information, by multiplexing laser beams outputted from a plurality of laser devices varying in emission wavelength in a near infrared region, and scanning a multiplexed light beam obtained thereby, on the reversible recording medium, 

     wherein the laser devices each output a laser beam under a condition that a temperature of the recording portion to be subjected to erasing is set to be a temperature that is a discoloring temperature or higher and is lower than the color developing temperature due to heat generation by the photothermal conversion agent, when performing erasing of information written in the reversible recording medium.


Claims of US Patent ‘329 do not teach the following claimed limitations:
claim 1, a controller that controls a main scanning speed and a sub-scanning speed of the scanner section to cause the scanner section to perform overlapping scanning of a predetermined region on the reversible recording medium during erasure of information written on the reversible recording medium.
Regarding claim 10, performing, with multiplexed light, overlapping scanning of a predetermined region.
Obvious to one of ordinary skill in the art:
Further regarding claim 1, it would be obvious to one of ordinary skill in the art at the time that for writing and erasing in a predetermined region on the reversible recording medium, XY scanning of the multiplexed light beam by the scanner unit would be necessary for the purpose of forming and erasing a two-dimensional image. Furthermore, since the multiplexed light beam is formed by combining multiple beams from the laser devices, it would be inherent that the individual beams from the laser devices would be overlapped during scanning.
Further regarding claim 10, it would be obvious to one of ordinary skill in the art at the time that for writing and erasing in a predetermined region on the reversible recording medium, XY scanning of the multiplexed light beam by the scanner unit would be necessary for the purpose of forming and erasing a two-dimensional image. Furthermore, since the multiplexed light beam is formed by combining multiple beams from the laser devices, it would be inherent that the individual beams from the laser devices would be overlapped during scanning.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a controller that main scanning speed and a sub-scanning speed of the scanner section to cause the scanner section to perform overlapping scanning of a predetermined region on the reversible recording medium during erasure of information written on the reversible recording medium; performing, with multiplexed light, overlapping scanning of a predetermined region, as taught by one of ordinary skill in the art, into claims of US Patent ‘329 for the purpose of forming and erasing a two-dimensional image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (JP 2004-249541 A) in view of Yamamoto et al. (US 2012/0212564 A1).
Tsuboi et al. teach the following claimed limitations:
Regarding claim 1, a drawing and erasing apparatus (recording apparatus 100; FIGs. 3-4) comprising:
a light source section that includes a plurality of laser elements (laser oscillation means 31a, 31c, 31c; FIG. 3) different from each other in emission wavelengths (wavelengths 1, 2, 3; [0050]; FIGs. 1-2);
a multiplexer (dichroic mirrors 34a, 34b; FIG. 3; [0051]) that multiplexes a plurality of types of laser light beams outputted from the plurality of laser elements (FIG. 3; [0051]);
a scanner section (light deflector 36; FIGs. 3-4) that performs scanning with multiplexed light outputted from the multiplexer on a reversible recording medium (reversible multi-color recording medium 10; FIGs. 1-4) including a plurality of recording layers (recording layers 11-13; FIGs. 1-2), the plurality of recording layers being reversible and different from each other in developed color hues ([0026]; [0037]; [0040]); and
a controller that controls a main scanning speed (laser beam is scanned at an equal angular velocity by the polygon mirror 36; [0052]; FIGs. 3-4; controller is the means for driving the polygon mirror 36 at the angular velocity) and a sub-scanning speed (the speed of the medium 10 in the transporting direction; FIGs. 3-4) of the scanner section to cause the scanner section to perform overlapping scanning of a predetermined region on the reversible recording medium (since the laser beams from the different laser oscillation means 31a, 31b, 31c are combined and coaxially scanned, the beams overlapped during scanning; FIG. 3-4).
claim 9, the reversible recording medium includes the plurality of recording layers containing reversible thermal color developing compositions (color developing compositions; [0046]) and photothermal conversion materials (light-to-heat conversion material; [0023]-[0026]),
color hues to be developed by the reversible thermal color developing compositions are different between the plurality of recording layers (near infrared ray absorbing dye; [0024]), and
absorption wavelengths of the photothermal conversion materials are different between the plurality of recording layers (wavelengths 1, 2, 3; [0050]; FIGs. 1-2).
Regarding claim 10, a method comprising:
multiplexing laser light beams (dichroic mirrors 34a, 34b; FIG. 3; [0051]) outputted from a plurality of laser elements (laser oscillation means 31a, 31c, 31c; FIG. 3) different from each other in emission wavelengths (wavelengths 1, 2, 3; [0050]; FIGs. 1-2); and
performing, with multiplexed light, overlapping scanning of a predetermined region (light deflector 36; since the laser beams from the different laser oscillation means 31a, 31b, 31c are combined and coaxially scanned, the beams overlapped during scanning; FIG. 3-4) on a reversible recording medium (reversible multi-color recording medium 10; FIGs. 1-4) including a plurality of recording layers (recording layers 11-13; FIGs. 1-2), the plurality of recording layers being reversible and different from each other in developed color hues ([0026]; [0037]; [0040]).
Tsuboi et al. do not teach the following claimed limitations:
claim 1, the controller that controls the scanner section to cause the scanner section to perform scanning during erasure of information written on the reversible recording medium.
Regarding claim 4, the main scanning speed is 1 m/sec or more and not more than 20 m/sec.
Regarding claim 7, a spot diameter of the multiplexed light when the erasure is performed is 0.1 mm or more and not more than 3 mm.
Regarding claim 8, an output of the multiplexed light when the erasure is performed is 3 W or more and not more than 30 W.
Further regarding claim 10, the method is an erasing method comprising scanning during erasure of information written on the reversible recording medium.
Regarding claim 11, scanning paths of the multiplexed light include a first start point, a first end point, a second start point, and a second end point arranged across the predetermined region of the reversible recording medium.
Regarding claim 12, the first start point, the first end point, the second start point, and the second end point are irradiated with the multiplexed light consecutively in this order.
Regarding claim 13, the overlapping scanning includes discontinuous irradiation of the predetermined region of the reversible recording medium with the multiplexed light.
Regarding claim 14, scanning paths of the multiplexed light includes a first start point, a first end point, a second start point, and a second end point arranged across the predetermined region of the reversible recording medium, and
without irradiation with the multiplexed light.
Regarding claim 15, the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction, and
the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction. 
Regarding claim 16, the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction, and
the first start point and the second end point, and the first end point and the second start point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction. 
Regarding claim 17, the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction, and
the first end point and the second end point are arranged at positions that are shifted from the first start point and the second start point, respectively, in the sub- scanning direction.
Yamamoto et al. teach the following claimed limitations:
Further regarding claim 1, the controller that controls the scanner section to cause the scanner section to perform scanning during erasure of information written on the reversible recording medium (a laser beam scanning method for recording or erasing; FIG. 5A-5B; [0211]) for the purpose of using the same laser beam for either recording or erasing to avoid having an additional energy source.
Further regarding claim 4, the main scanning speed is 1 m/sec or more and not more than 20 m/sec (upper limit of the scanning speed particularly preferably 10,000 mm/s or lower; [0187]-[0189]) for the purpose of uniformly erasing an image from the thermoreversible recording medium.
Regarding claim 7, a spot diameter of the multiplexed light when the erasure is performed is 0.1 mm or more and not more than 3 mm (the lower limit of the spot diameter is particularly preferably 2.0 mm or more and particularly preferably 7.0 mm or less; [0191]) for the purpose of decreasing image erasing time and having enough output power.
Further regarding claim 8, an output of the multiplexed light when the erasure is performed is 3 W or more and not more than 30 W (in the image erasing process, a lower limit of the laser output power is particularly preferably 10W and an upper limit is particularly preferably 100W; [0184]-[0186]) for the purpose of uniformly erasing an image from the thermoreversible recording medium.
Further regarding claim 10, the method is an erasing method comprising scanning during erasure of information written on the reversible recording medium (a laser beam scanning method for recording or erasing; FIG. 5A-5B; [0211]) for the 
Further regarding claim 11, scanning paths (paths of respective laser beam marking lines; FIGs. 4A-4C, 5A-5B, 21A-21B, 22A-22C) of the multiplexed light include a first start point, a first end point, a second start point, and a second end point arranged across the predetermined region of the reversible recording medium (first starting point, first ending point, second starting point, second ending point, third starting point, third ending point; FIGs. 4A-4C, 5A-5B, 21A-21B, 22A-22C) for the purpose of printing or erasing solidly filled image in a short time.
Regarding claim 12, the first start point, the first end point, the second start point, and the second end point are irradiated with the multiplexed light consecutively in this order (first starting point, first ending point, second starting point, second ending point, third starting point, third ending point are consecutively irradiated; FIGs. 4A-4C, 5A-5B, 21A-21B, 22A-22C) for the purpose of printing or erasing solidly filled image in a short time.
Regarding claim 13, the overlapping scanning includes discontinuous irradiation of the predetermined region of the reversible recording medium with the multiplexed light (non-emitting operations indicated by broken lines without emitting a laser beam; FIGs. 4A-4C, 5A-5B, 21A-21B, 22A-22C) for the purpose of scanning the deflector without erasing or printing.
Regarding claim 14, scanning paths (paths of respective laser beam marking lines; FIGs. 4A-4C, 5A-5B, 21A-21B, 22A-22C) of the multiplexed light includes a first start point, a first end point, a second start point, and a second end point arranged 
after scanning from the first start point to the first end point, scanning from the first end point to the second start point is performed without irradiation with the multiplexed light(non-emitting operations indicated by broken lines without emitting a laser beam; FIGs. 4B-4C, 5B, 21B, 22B-22C) for the purpose of scanning the deflector without erasing or printing.
Regarding claim 15, the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction (FIG. 4C) for the purpose of printing or erasing solidly filled image in a short time, and
the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction (FIG. 4C) for the purpose of printing or erasing solidly filled image in a short time. 
Regarding claim 16, the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction (FIG. 4B) for the purpose of printing or erasing solidly filled image in a short time, and
along a sub-scanning direction of the multiplexed light, a Y-axis direction (FIG. 4B) for the purpose of printing or erasing solidly filled image in a short time. 
Regarding claim 17, the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction (paths of slanted laser beam marking lines; FIG. 21A) for the purpose of printing or erasing solidly filled image in a short time, and
the first end point and the second end point are arranged at positions that are shifted from the first start point and the second start point, respectively, in the sub- scanning direction (FIG. 21A) for the purpose of printing or erasing solidly filled image in a short time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the controller that controls the scanner section to cause the scanner section to perform scanning during erasure of information written on the reversible recording medium; the main scanning speed is 1 m/sec or more and not more than 20 m/sec; an output of the multiplexed light when the erasure is performed is 3 W or more and not more than 30 W; a spot diameter of the multiplexed light when the erasure is performed is 0.1 mm or more and not more than 3 mm; the method is an erasing method comprising scanning during erasure of information written on the reversible recording medium; scanning paths of the multiplexed light include a first start point, a first end point, a second start point, and a second end point arranged across the predetermined region of the reversible recording consecutively in this order; the overlapping scanning includes discontinuous irradiation of the predetermined region of the reversible recording medium with the multiplexed light; scanning paths of the multiplexed light includes a first start point, a first end point, a second start point, and a second end point arranged across the predetermined region of the reversible recording medium, and after scanning from the first start point to the first end point, scanning from the first end point to the second start point is performed without irradiation with the multiplexed light; the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction, and the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction; the first start point and the first end point are arranged at directly opposite positions to each other and the second start point and the second end point are arranged at directly opposite positions to each other in a main scanning direction of the multiplexed light, an X-axis direction, and the first start point and the second end point, and the first end point and the second start point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction; the first start point and the second start point, and the first end point and the second end point are each arranged along a sub-scanning direction of the multiplexed light, a Y-axis direction, and the first end point and the second end point are arranged at positions that are shifted from the first start point and the second start point, .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (JP 2004-249541 A) as modified by Yamamoto et al. (US 2012/0212564 A1) as applied to claim 1 above, and further in view of Hotta et al. (WO 2013/084903 A1).
Tsuboi et al. as modified by Yamamoto et al. do not teach the following claimed limitations:
Regarding claim 5, the sub-scanning speed is 5 m/sec or less.
Hotta et al. as teach the following claimed limitations:
Further regarding claim 5, the sub-scanning speed is 5 m/sec or less (conveying speed of 20 mm/s; page 97, line 22) for the purpose of completely erasing the solid image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the sub-scanning speed is 5 m/sec or less, as taught by Hotta et al., into Tsuboi et al. as modified by Yamamoto et al. for the purpose of completely erasing the solid image.
Allowable Subject Matter
Claim 2 would be allowable if the double patenting rejection is overcome.
Claims 3 and 6
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 2, 3 and 6 is the inclusion of the limitations of the drawing and erasing apparatus according to claim 1 that further include a switching section that switches an optical system constituting the multiplexer when drawing to write information on the reversible recording medium is performed and when the erasure is performed.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




9 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853